Citation Nr: 0007657	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-22 431	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected history of cervical 
fracture with degenerative changes and headaches.  

2.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected temporomandibular joint 
(TMJ) dysfunction.  

3.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected chronic lumbosacral 
strain.  

4.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected pes planus.  

5.  Entitlement to service connection for claimed bilateral 
defective hearing and tinnitus.  

6.  Entitlement to service connection for a claimed right 
shoulder condition.  

7.  Entitlement to service connection for a claimed bilateral 
knee condition.  

8.  Entitlement to service connection for claimed sinusitis.  

9.  Entitlement to service connection for refractive error, 
to include as a manifestation of an undiagnosed illness.  

10.  Entitlement to service connection for photophobia, to 
include as a manifestation of an undiagnosed illness.  

11.  Entitlement to service connection for tinea versicolor, 
to include as a manifestation of an undiagnosed illness.  

12.  Entitlement to service connection for chest pain with 
respiratory changes, to include as a manifestation of an 
undiagnosed illness.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to June 
1992, with service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have a hearing 
impairment in the right ear which is considered to be a 
disability for VA compensation purposes.  

2.  No competent evidence has been submitted to show that the 
veteran currently has hearing disability in the left ear due 
to the exposure to acoustic trauma or other disease or injury 
which was incurred in or aggravated by service.  

3.  No competent evidence has been submitted to show that the 
veteran currently has disability manifested by tinnitus due 
to disease or injury which was incurred in or aggravated by 
service.  

4.  No competent evidence has been submitted to show that the 
veteran's right shoulder disability, diagnosed as subacromial 
bursitis, is due to disease or injury which was incurred in 
or aggravated by service.  

5.  The veteran's claim of service connection for a bilateral 
knee condition, diagnosed as bilateral chondromalacia 
patella, is plausible and capable of substantiation.  

6.  The veteran's claim of service connection for sinusitis 
is plausible and capable of substantiation.  

7.  Refractive error is not considered to be a disability for 
VA compensation purposes.  

8.  The veteran has been diagnosed as having photophobia; his 
allegation that his photophobia resulted from an undiagnosed 
illness is not supported by competent evidence which would 
render the claim plausible.  

9.  The veteran's claim of service connection for photophobia 
on a direct basis is plausible and capable of substantiation.  

10.  The veteran has been diagnosed as having tinea 
versicolor; his allegation that his tinea versicolor resulted 
from an undiagnosed illness is not supported by competent 
evidence which would render the claim plausible.  

11.  No competent medical evidence has been submitted to show 
that the veteran currently suffers from disability manifested 
by tinea versicolor due to disease or injury which was 
incurred in or aggravated by service.  

12.  The veteran's claim of service connection for chest pain 
with respiratory changes as a manifestation of an undiagnosed 
illness is plausible and capable of substantiation.  




CONCLUSIONS OF LAW

1.  The claim of service connection for defective hearing in 
the right ear must be denied by operation of law.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (1999).  

2.  Well-grounded claims of service connection for a 
bilateral knee condition, sinusitis and a disability 
manifested by photophobia have been presented.  38 U.S.C.A. 
§ 5107(a).  

3.  The veteran has not submitted evidence of well-grounded 
claims of service connection for left ear hearing loss, 
tinnitus, a right shoulder condition and tinea versicolor.  
38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  

4.  The veteran's claim of service connection for refractive 
error must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.103, 3.303 (1999).  

5.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for photophobia and tinea 
versicolor as manifestations of an undiagnosed illness.  38 
U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. § 3.317 
(1999); VAOPGCPREC 4-99 (May 3, 1999).  

6.  A well-grounded claim of service connection for chest 
pain with respiratory changes as a manifestation of an 
undiagnosed illness has been presented.  38 U.S.C.A. § 1117 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).  

(The issues involving the propriety of the initial 
evaluations assigned for the service-connected history of 
cervical fracture with degenerative changes and headaches, 
TMJ dysfunction, chronic lumbosacral strain and pes planus 
and the well-grounded claims of service connection for a 
bilateral knee condition, sinusitis and photophobia and for 
chest pain with respiratory changes as a manifestation of an 
undiagnosed illness are discussed in the Remand portion of 
this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

In July 1992, the veteran was afforded a series of VA medical 
evaluations including an ophthalmologic examination, a 
neurological examination and a general medical examination.  
The veteran presented to the general medical examination with 
complaints of frequent headaches, jaw locking, periods of 
neck pain, fairly constant low back pain, left shoulder pain, 
blurred vision and eye pain, hearing loss and flat feet.  He 
was also noted to experience occasional tinnitus.  

According to the veteran, his left shoulder pain began in May 
1991 after throwing a ball.  As of the date of the 
examination, he continued to experience pain aggravated by 
lifting of heavy objects.  

The veteran attributed the onset of his low back pain to an 
auto accident which occurred in April 1991.  This pain, which 
was described as achy in nature, was also noted to be 
aggravated by lifting, standing and sitting.  He also 
complained of morning stiffness and occasional radiation of 
the pain down the back of his legs, causing numbness.  
Straight leg raising was possible to 90 degrees, bilaterally, 
without low back pain.  Range of motion testing demonstrated 
flexion to 95 degrees, extension to 35 degrees and lateral 
extension to 40 degrees, bilaterally, and rotation to 35 
degrees, bilaterally.  

The veteran also injured his neck in the same auto accident, 
suffering a small fracture of C5 and possibly C4, resulting 
in anterior subluxation of C4 on C5.  He complained of pain 
when wearing his welding helmet and morning stiffness.  The 
pain was described as sharp in nature, with no associated 
radiation.  Examination revealed the cervical spine to be 
nontender, with range of motion testing demonstrating flexion 
to 60 degrees, extension to 40 degrees, lateral extension to 
35 degrees, bilaterally, and rotation to 55 degrees, 
bilaterally.  

The injury to the veteran's jaw was also sustained in the 
April 1991 auto accident.  Although the veteran stated that 
his jaw had been fractured in the accident, there was nothing 
in the records to substantiate this claim.  The veteran 
complained of his jaw locking up and pain in the TMJs, right 
greater than left.  Examination revealed some minimal 
tenderness of the TMJs, but no limitation of motion was 
demonstrated and no popping was palpable.  

Additional complaints included flat feet, with pain in the 
feet worse after standing for an hour or jumping down 5 feet.  
The pain was not a daily occurrence and was not associated 
with any swelling.  Examination of the feet revealed the 
presence of pes planus, bilaterally, but no tenderness or 
swelling.  

X-ray studies performed in conjunction with the general 
medical examination yielded the following results:  cervical 
spine - narrowing of the C5-6 intervertebral disc space with 
marginal spurring compatible with disc pathology at this 
level, straightening of the normal lordotic curve, visualized 
bony structures otherwise intact and unremarkable; TMJs - no 
significant pathological findings noted; left shoulder - no 
significant pathology demonstrated; lumbosacral spine - no 
significant pathological findings noted; feet - suggestion of 
slight degree of pes planus on the left side with lesser 
changes of a similar nature on the right, evidence of plantar 
spur involving the calcaneus, bilaterally, visualized bony 
structures are otherwise intact, hammer toe deformities 
involving the 2nd, 3rd, 4th and 5th digits, bilaterally, joint 
spaces are anatomical.  

The final diagnoses on general medical examination included:  
frequent headaches; TMJ dysfunction; neck pain and history of 
C-5 vertebral fracture; chronic lumbosacral strain; left 
shoulder pain, no disease found; vision problems; tinnitus; 
and pes planus.  Neurological examination resulted in 
diagnoses of back pain, neck pain and headache due to 
cervical fracture sustained in car accident.  Ophthalmologic 
examination noted diagnoses of refractive error, photophobia 
secondary to welding and chronic conjunctivitis.  

In September 1992, the RO granted service connection for 
history of cervical fracture with degenerative changes and 
headaches, TMJ dysfunction, chronic lumbosacral strain and 
pes planus and assigned evaluations of 10 percent (cervical 
fracture condition) and no percent (TMJ dysfunction, chronic 
lumbosacral strain, pes planus), effective on June 2, 1992.  
The veteran appealed these initial ratings on the basis that 
the assigned ratings did not reflect the extent of his 
disability relative to these conditions.  

In October 1992, the veteran was afforded a Persian Gulf 
Registry protocol examination.  At that time, he presented 
with complaints of coughing up thick, black phlegm since June 
1992, pain in the left upper chest with or without activity, 
numbness of his arm and a rash on his back since July 1992.  
The final diagnoses included those of sinusitis, chronic with 
an acute flare; rash, probably tinea versicolor, resolving; 
and, cervical spine injury with questionable spasms.  

In January 1994, the veteran was afforded another series of 
VA examinations to include the following:  general medical 
(Persian Gulf); TMJ dysfunction; neuropsychiatric; 
dermatologic; orthopedic; and ears, nose and throat.  

At the general medical examination, the veteran complained of 
shortness of breath and coughing, with symptoms beginning 
approximately 1 year ago.  The cough was described as 
occurring intermittently and as being productive of small 
amounts of sputum.  Shortness of breath was stated to occur 
after prolonged hard work.  The examining physician concluded 
that the veteran had not demonstrated evidence of any disease 
process known to be related to Persian Gulf service.  
Diagnoses included symptoms of occasional mild cough and 
shortness of breath without any positive physical findings 
and apparently unrelated to Persian Gulf service.  

At the examination for TMJ disorder, the veteran described 
experiencing periodic episodes of masticatory muscle fatigue 
and minor muscle pain.  A panelipse radiograph was noted to 
demonstrate no gross abnormalities, no evidence of fractures 
or damage to the teeth.  Clinically, the dentition was intact 
and the mandible had no limitations of motion.  There was no 
deviation on opening or closing and the veteran was not 
limited in chewing.  There were no palpable trigger zones for 
muscle pain.  The examining physician concluded that there 
was no indication for treatment at this time.  

The VA neuropsychiatric examination found the veteran to 
present with complaints of headaches occurring approximately 
twice a week and lasting about an hour in duration.  He 
described the pain as extending up the back of his neck and 
onto the top of his head.  The headaches were not noted to be 
associated with nausea, vomiting, vision changes, dizziness 
or aura.  The final impression was that of headaches, 
probably secondary to residuals from neck fracture.  

At the VA dermatology examination, the veteran reported a 
history of fungus infection on his left arm occurring in 
September 1992.  The examining physician noted that he was 
unable to find anything about this condition in the veteran's 
claims file; however, he did note that in January 1982, the 
veteran had been treated for tinea pedis.  On stripped 
dermatologic examination, the veteran's skin appeared normal.  
It was further noted that the veteran had taken his last pill 
by mouth approximately one month prior to the examination and 
that this had apparently cleared his rash.  The physician 
concluded that no skin abnormality had been observed during 
this examination.  

The report of the VA orthopedic examination noted complaints 
of pain and stiffness in the neck, as well as headaches 
secondary to this condition.  Additional complaints included 
frequent lower back pain, pain secondary to bilateral flat 
feet, pain in both shoulders, which the veteran related to 
the 1991 car accident, and knee pain, which the veteran 
attributed to too much running.  

The VA examination of the cervical spine demonstrated a range 
of motion with flexion to 60 degrees, lateral rotation to 75 
degrees and extension to 15 degrees.  Neurovascular 
examination of the upper extremities was normal.  

An examination of the lumbosacral spine showed a full range 
of motion on all planes.  Deep tendon reflexes were negative 
and the veteran demonstrated normal strength.  

The examination of the feet revealed flexible pes planus.  
The arch was reproduced when the foot came off the floor or 
when the patient was toe standing.  The feet were 
neurovascularly intact with normal range of motion.  

The VA examination of the knees showed a full range of motion 
with mild patella femoral tenderness.  There was no evidence 
of arthritis and the knees were ligamentously stable.  

The examination of the shoulders demonstrated a full range of 
motion on all planes without areas of tenderness or 
instability.  Neurovascular examination was normal.  

The final diagnoses included:  traumatic fracture at C5; 
musculoskeletal back strain, examination benign; subacromial 
bursitis in both shoulders, no evidence of fracture, normal 
examination; bilateral chondromalacia patella; and, flexible 
pes planus of no functional significance.  

The VA ears, nose and throat examination noted a history of 
sinus trouble since 1981, with intermittent difficulty with 
infections, and TMJ problems since 1991.  Physical 
examination revealed normal-appearing ears.  TMJs did not 
appear to be inflamed or infected and demonstrated good range 
of motion.  The examining physician concluded that the 
veteran was suffering only mild TMJ, if at all, and with 
respect to sinus disease, noted probable nasal septal 
deviation with mild nasal obstruction.  

In November 1994, the veteran offered testimony at a hearing 
at the RO to support his assertion of entitlement to higher 
initial ratings for his service-connected disabilities and 
claims of service connection for various disabilities.  On 
the issue of higher initial ratings, the veteran testified 
that with regard to his cervical spine condition, he mainly 
experienced a feeling of tightness and stiffness in the 
bottom of his neck which made it difficult for him to turn or 
move his head from side to side.  He further explained that 
the most significant problem associated with his TMJ 
condition was locking which would occur at least once a week.  
Massaging the area was noted to bring relief.  

With regard to the low back condition, the veteran testified 
that he experienced muscle spasms and pain which radiated 
down into his legs causing numbness.  It was his opinion that 
the condition had worsened in the last year.  The veteran 
described his pes planus condition as being associated with a 
very sharp pain, primarily with standing.  

As for the veteran's claim of entitlement to service 
connection for various disabilities, the veteran testified 
that he began to notice a hearing loss and tinnitus in 
approximately 1984 when he served in the field artillery.  He 
described his visual problems as being manifested by blurred 
vision whenever he wakes up or looks at a bright light.  

The veteran further testified that he did not begin 
experiencing problems with his right shoulder until June 
1992, after he was discharged from service.  He described the 
symptoms as a feeling of numbness affecting his entire right 
shoulder and arm.  He attributed his knee condition to 
marching and carrying heavy equipment throughout his period 
of service.  The only symptom associated with this claimed 
condition was pain; the veteran did not complain of swelling, 
locking, or buckling of the knees.  The sinusitis condition 
was alleged to have commenced in approximately 1982 when he 
was stationed in Germany and experienced significant 
difficulties with pollen and hayfever.  

According to the veteran, the condition was considerably 
aggravated during his service in the Persian Gulf.  The skin 
condition and chest pain were also attributed to his service 
in the Persian Gulf.  

The veteran also testified that he did not begin to 
experience the chest pain with respiratory changes until 
October 1992, shortly after his discharge from service.  He 
described the skin rash as affecting the neck and right arm.  



II.  Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period; the presumptive 
period for organic diseases of the nervous system is one 
year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  


A.  Service connection for bilateral defective hearing and 
tinnitus.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  


1.  Right ear defective hearing.  

The Board notes that a determination as to whether the 
veteran has submitted a well-grounded claim with regard to 
the issue of service connection for a right ear hearing loss 
need not be addressed.  The concept of a well-grounded claim 
applies to the character of the evidence presented by a 
claimant.  For purposes of this decision, there is no dispute 
as to the evidence, but only to the law and its meaning; the 
concept of well grounded is not applicable.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The report of an audiometric examination performed as part of 
the VA examination in July 1992 recorded pure tone air 
conduction thresholds as 10, 15, 5, 10, and 10 in the right 
ear at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  A 
speech discrimination score of 98 percent was also recorded 
for the right ear.  The examiner noted that hearing was 
within normal limits for compensation purposes.  
Significantly, recently received records referable to a 
private audiologic examination conducted by the veteran's 
employer in March 1993 and April 1994 also did not provide 
evidence of a right ear hearing loss disability for VA 
compensation purposes.  

Where the law, and not the evidence is dispositive, a claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis, supra.  
Consequently, absent evidence of current VA hearing 
disability, the veteran's claim of service connection for 
right ear defective hearing must be denied by operation of 
law.  


2.  Left ear defective hearing.

A careful review of the veteran's service medical records 
reveals that a notation to the effect that the veteran was 
routinely exposed to hazardous noise was included in a report 
of an audiogram dated in February 1992.  A service audiogram 
performed in April 1992 did not reveal findings of a hearing 
disability for VA purposes.  As noted, the veteran was 
afforded a VA audiologic evaluation in July 1992 which 
recorded pure tone air conduction thresholds as 10, 20, 5, 5, 
and 30 in the left ear at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively.  A speech discrimination score of 96 
percent was also recorded for the left ear.  

In this instance, private audiology examination conducted by 
the veteran's employer in March 1993 and April 1994 was 
indicative of a left ear hearing disability.  However, no 
competent evidence has been submitted to causally relate the 
currently demonstrated left ear hearing disability to the 
noise exposure or other disease or injury which was incurred 
in or aggravated by service.  

In the absence of such nexus evidence, the Board finds that 
the veteran's claim of service connection for defective left 
ear hearing is not plausible and capable of substantiation, 
and thus it is not well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran does not submit a 
well-grounded claim, VA may not assist him in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  


3.  Tinnitus.

The veteran's service medical records are entirely negative 
for complaints or findings of tinnitus.  The first notation 
of tinnitus was documented in a VA examination conducted in 
July 1992, shortly after the veteran was discharged from 
service; however, the examining physician rendered no opinion 
as to the nature or cause of this condition.  

Although the veteran has submitted evidence to suggest that 
he currently suffers from disability manifested by tinnitus, 
no competent evidence has been submitted to support his lay 
assertions that the claimed tinnitus is the result of disease 
or injury in service.  The veteran is not, as a lay person, 
competent to offer an opinion as to any question of medical 
diagnosis or causation presented in this case.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992).  

In the absence of medical evidence that the veteran has 
current disability manifested by tinnitus due to disease or 
injury which was incurred in or aggravated by service, the 
Board must conclude that the veteran has failed to meet his 
initial burden of producing evidence of a well-grounded claim 
of service connection.  


B.  Service connection for a right shoulder condition.

A careful review of the veteran's service medical records 
shows that, at discharge, the veteran presented with 
complaints of pain and numbness in his right shoulder; 
examination of the upper extremities was noted to be normal.  
On VA examination conducted in January 1994, a diagnosis of 
subacromial bursitis was rendered; however, the examining 
physician rendered no opinion as to the etiology of this 
condition.

Although the veteran has submitted sufficient evidence to 
prove that he currently suffers from subacromial bursitis 
affecting the right shoulder, no competent evidence has been 
submitted to support his lay assertions that he has right 
shoulder disability due to disease or injury which was 
incurred in or aggravated by service.  The veteran is not, as 
a lay person, competent to offer an opinion as to any 
question of medical diagnosis or causation presented in this 
case.  See Espiritu.  

In the absence of medical evidence that the veteran's right 
shoulder condition is due to disease or injury which was 
incurred in or aggravated by service, the Board must conclude 
that the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim of service 
connection.  


C.  Service connection for a bilateral knee condition. 

A careful review of the veteran's service medical records 
shows that the veteran was treated on several occasions for 
knee problems.  On one occasion, in March 1987, the veteran 
presented with complaints of bilateral knee pain of two 
months in duration after running three miles daily.  He was 
diagnosed as suffering from bilateral patellofemoral 
syndrome.  On another occasion, in December 1989, the veteran 
also complained of bilateral knee discomfort with running, 
kneeling and stair climbing.  The diagnosis at this time was 
that of mild, bilateral patellar crepitation.  

On VA examination conducted in January 1994, the veteran 
complained of knee pain which he attributed to excessive 
running.  A final diagnosis of bilateral chondromalacia 
patella was rendered.  

In light of the above evidence, the Board finds that the 
veteran's claim of service connection for a bilateral knee 
condition is plausible and capable of substantiation, and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Court has held that the duty to 
assist the claimant in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the veteran should be afforded a VA examination in 
order to determine the nature and etiology of his claimed 
knee condition.  All pertinent treatment records also should 
be obtained for review.  


D.  Service connection for sinusitis

A careful review of the veteran's medical records shows a 
consistent pattern of treatment for various sinus problems 
throughout his tenure in service, including several bouts of 
bronchitis, upper respiratory infection and allergic 
rhinitis.  

On VA Persian Gulf examination conducted in October 1992, a 
diagnosis of sinusitis, chronic with an acute flare, was 
rendered.  Subsequent VA Ear, Nose and Throat examination 
conducted in January 1994 reported that with respect to sinus 
disease, the veteran was suffering from probable nasal septal 
deviation with mild nasal obstruction.  

The veteran has submitted medical evidence to support his lay 
assertions that he may suffer from chronic sinus disability 
that had its onset in service.  

In light of the medical evidence, the Board must conclude 
that the veteran has met his initial burden of producing 
evidence of a well-grounded claim of service connection.  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining an examination and all 
relevant medical records.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  


E.  Service connection for disabilities denoted as 
manifestations of an undiagnosed illness.  

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOGCPREC 4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  

With respect to the third element, a veteran's own testimony 
may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources.  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  


1.  Refractive error.

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for which service 
connection may be granted. 38 C.F.R. § 3.303(c).  
Consequently, the claim for service connection for refractive 
error must be denied by operation of law.  Sabonis v. Brown, 
6 Vet. App. 425 (1994).  


2.  Photophobia 

a.  As a manifestation of an undiagnosed illness.  

The Board finds that the veteran has not submitted evidence 
of a well-grounded claim of service connection for 
photophobia as a manifestation of an undiagnosed illness.  
Since the veteran has been clinically diagnosed as suffering 
from photophobia, and he has submitted no competent evidence 
that the symptoms are the manifestations of an undiagnosed 
illness, his claim concerning service connection for 
photophobia as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  VAOPGCPREC 4-99 
(May 3, 1999).  


b.  On a direct basis.  

A careful review of the veteran's service medical records 
shows that, in April 1992, the veteran presented for 
treatment complaining of sensitivity to bright light.  This 
was attributed to antihistamine use at the time.  
Ophthalmologic examination conducted after the veteran's 
discharge from service, in July 1992, included a diagnosis of 
photophobia secondary to welding.  The Board notes that the 
veteran's military occupational specialty was as a metal 
worker.  

In light of the above evidence, the Board finds that the 
veteran's claim of service connection for photophobia is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the veteran should be afforded a VA examination in 
order to determine the full extent and etiology of any 
disability related to the claimed photophobia.  All pertinent 
treatment records from both VA and private medical sources 
also should be obtained for review.  





3.  Tinea versicolor.

a.  As a manifestation of an undiagnosed illness.  

The Board finds that the veteran has not submitted evidence 
of a well-grounded claim of service connection for tinea 
versicolor as a manifestation of an undiagnosed illness.  
Since the veteran has been clinically diagnosed as suffering 
from tinea versicolor, but has not submitted evidence that 
the symptoms associated with this condition are the 
manifestations of an undiagnosed illness, his claim 
concerning service connection for tinea versicolor as a 
chronic disability resulting from an undiagnosed illness is 
not well grounded.  VAOPGCPREC 4-99 (May 3, 1999).  


b.  On a direct basis.

The veteran's service medical records are entirely negative 
for complaints or findings relative to a skin condition, 
aside from entries describing treatment for tinea pedis and a 
rash in the groin area.  On VA examination conducted in July 
1992, the veteran's skin was noted to be normal.  Persian 
Gulf Registry protocol examination conducted in October 1992 
noted a history of a rash on his back dating to July 1992.  A 
diagnosis of rash, probably tinea versicolor, resolving, was 
rendered; however, no opinion as to etiology was offered.  VA 
dermatology examination conducted in January 1994 also 
described the veteran's skin as being normal, with no 
abnormality present at the time.  

The veteran has submitted no competent evidence to support 
his lay assertions that he suffers from current disability 
manifested by tinea versicolor due to disease or injury which 
was incurred in or aggravated by service.  The veteran is 
not, as a lay person, competent to offer an opinion as to any 
question of medical diagnosis or causation presented in this 
case.  See Espiritu.  

In the absence of medical evidence that the veteran currently 
suffers from tinea versicolor due to service, the Board must 
conclude that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim of 
service connection.  


4.  Chest pain with respiratory changes as a manifestation of 
an undiagnosed illness.

The Board notes that on most recent VA examination in January 
1994, the veteran's cardiovascular system was described as 
normal; however, the examining physician included a diagnosis 
referencing symptoms of occasional mild cough and shortness 
of breath without any positive findings on examination and 
apparently unrelated to service in the Persian Gulf.  

Consequently, the Board finds that the veteran's claim as 
regards this issue is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).   When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  It also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

In light of the above evidence, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of any manifestations of chest pain with respiratory 
changes.  All pertinent treatment records also should be 
obtained for review.  

In instances where it has been determined that a claim is not 
well grounded, VA does not have a statutory duty to assist 
the veteran in developing facts pertinent to his claim.  

However, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a veteran of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case in 
those instances where a determination that a claim is not 
well grounded has been rendered.  The veteran has not put VA 
on notice that competent evidence exists that supports these 
claims.  By this decision, the Board is informing the veteran 
of the evidence necessary to make his claims as set forth 
above well grounded.  



ORDER

The claims of service connection for right ear defective 
hearing and refractive error are denied.  

As well-grounded claims of service connection for sinusitis, 
a bilateral knee condition and photophobia and for chest pain 
with respiratory changes as a manifestation of an undiagnosed 
illness have been submitted, the appeal to this extent is 
allowed subject to the discussion hereinbelow.  

Service connection for a left ear hearing loss, tinnitus, a 
right shoulder condition, and tinea versicolor is denied, as 
well-grounded claims have not been presented.

Service connection for photophobia and tinea versicolor as 
the manifestations of an undiagnosed illness is denied, as 
well-grounded claims have not been presented.  



REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, the veteran should be afforded VA examinations to 
determine the nature and likely etiology of his claimed 
sinusitis, bilateral knee condition and photophobia and for 
the chest pain with respiratory symptoms claimed as a 
manifestation of an undiagnosed illness.  In addition, all 
pertinent treatment records should be obtained for review.  

With respect to the veteran's claim of service connection for 
chest pain with respiratory changes as a manifestation of an 
undiagnosed illness, the RO should consult VBA All-Stations 
Letter 98-17 (2/26/98) which contains mandatory guidelines 
for disability examinations of Gulf War veterans outlined in 
a memorandum dated February 6, 1998.  The RO is advised to 
obtain a copy of this letter and the accompanying memorandum, 
and to provide the examiner with a copy of the guidelines 
prior to scheduling the examination.  The RO is advised to 
make certain that the examination conforms precisely to the 
guidelines set forth in the memorandum prior to adjudicating 
the issues.  

With respect to the veteran's claim of higher initial ratings 
for the service-connected history of cervical fracture with 
degenerative changes and headaches, TMJ dysfunction, chronic 
lumbosacral strain, and pes planus, the Board finds that, as 
a preliminary matter, the veteran's claims are plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims that 
a service-connected disability is more severely disabling 
than as rated, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
such, the VA examinations conducted to date are inadequate 
for evaluation purposes because they do not include 
sufficient detail for rating the disability at issue and 
further examinations should be conducted on remand.  
38 C.F.R. § 4.2.  

Accordingly, this case is remanded to afford the veteran 
examinations which should include a medical opinion as to 
whether the cervical fracture with degenerative changes and 
headaches, the TMJ dysfunction, the chronic lumbosacral 
strain and pes planus are manifested by pain with use, 
weakened movement, excess fatigability, incoordination or any 
other functionally disabling symptoms.  Additionally, and 
most importantly, this opinion should be expressed in terms 
of additional range-of-motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  DeLuca, supra.  In 
addition, any pertinent treatment records should be obtained 
for review.  

With specific attention to the service-connected history of 
cervical fracture with degenerative changes and headaches, 
the Board also notes that, as stated in 38 C.F.R. § 4.21 
(1998), coordination of rating with impairment of function is 
expected in all instances.  All disabilities must be fully 
evaluated.  To that end, multiple ratings for symptoms of a 
single disabling condition are permitted.  However, 
symptomatology listed as criteria under one diagnostic code 
cannot be duplicative of, or overlap, the symptomatology 
listed as criteria under another diagnostic code.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Furthermore, the Board emphasizes that the Court has 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection, as is applicable in this case, and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time-a practice known as "staged" rating.  The RO, 
following completion of the necessary development, should 
consider whether "staged" ratings are warranted here.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
disabilities as well as the claimed 
sinusitis, photophobia, bilateral knee 
condition and chest pain with respiratory 
changes since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims file.  

2.  The veteran should be asked to submit 
nonmedical indications of the onset of 
the chest pain with respiratory changes 
postservice that can be independently 
observed or verified.  Such evidence 
includes, but is not limited to, events 
such as time lost from work, evidence 
that a veteran has sought medical 
treatment for his symptoms, and evidence 
affirming changes in the veteran's 
appearance, physical abilities and mental 
or emotional attitude.  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical examination 
conforming to the criteria for conducting 
Persian Gulf War examinations contained 
in the February 6, 1998 memorandum 
described above.  The claims folder, a 
copy of this REMAND and a copy of the 
February 6, 1998, memorandum containing 
the Guidelines for Persian Gulf War 
disability examinations must be made 
available to and be reviewed by the 
examiner prior to the examination.  
The purpose of this examination is to 
identify all signs and symptoms of chest 
pain with respiratory changes or related 
manifestations that the veteran claims to 
experience on a chronic basis as a result 
of his Persian Gulf War service.  A 
complete history, which includes the time 
of initial onset and the frequency and 
duration of manifestation of his claimed 
disability related to the chest pain with 
respiratory changes, should be elicited 
from the veteran.  All specialized 
testing should be completed as deemed 
necessary by the examiner.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings and should expressly 
state an opinion as to the likelihood 
that any symptoms of chest pain or 
respiratory changes or related 
manifestations are attributable to a 
known clinical diagnosis.  If deemed not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2).  
Finally, the examiner should express his 
or her opinion as to when such conditions 
initially manifested themselves and 
whether they are to be regarded as 
"chronic" (i.e. as having existed for 
six months or more or as having resulted 
in intermittent episodes of improvement 
and worsening over a six month period).  
If specialist examinations are indicated, 
they should be conducted.   All opinions 
expressed should be supported by 
reference to pertinent evidence.  

4.  The RO should schedule the veteran 
for VA examinations by appropriate 
specialists to determine the current 
extent and likely etiology of the claimed 
photophobia, sinusitis and bilateral knee 
condition.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiners prior 
to the examinations.  The examiners 
should elicit from the veteran and record 
a full medical history and should report 
detailed clinical findings.  Based on 
his/her review of the case, it is 
requested that the examiners express an 
opinion as to the likelihood that the he 
has disability manifested by photophobia 
and sinusitis and bilateral knee 
disability due to disease or injury 
incurred in or aggravated by service.  
The opinions should be stated in terms of 
probability rather than possibility.  The 
examination reports should reflect review 
of pertinent material in the claims 
folder and include the factors upon which 
the opinions are based.  

5.  The veteran should be afforded VA 
examinations to determine the current 
extent of disabling manifestations of his 
service-connected disabilities.  Findings 
that take into account all functional 
impairments identified in §§ 4.40, 4.45, 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movements, etc. should be included.  Any 
functional impairment identified should 
be expressed in terms of additional 
range-of-motion loss beyond that 
clinically demonstrated.  See DeLuca, 
supra.  The examiners should review the 
claims folder, including a copy of this 
REMAND, and perform all tests and studies 
necessary to address the extent of 
functional impairment due to the 
veteran's service-connected disabilities.  
All findings, opinions and bases 
therefore should be set forth in detail.  

6.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claims to 
include consideration of the Court's 
holdings in DeLuca and Fenderson.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



